[Cite as State v. Dees, 2016-Ohio-2772.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                   :
                                                       CASE NO. CA2015-09-166
        Plaintiff-Appellee,                      :
                                                               OPINION
                                                 :              5/2/2016
    - vs -
                                                 :

JASON M. DEES,                                   :

        Defendant-Appellant.                     :



                         APPEAL FROM HAMILTON MUNICIPAL COURT
                                  Case No. 15CRB02805



Neal D. Schuett, 345 High Street, 2nd Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Fred Miller, Baden & Jones Building, 246 High Street, Hamilton, Ohio 45011, for defendant-
appellant



        M. POWELL, P.J.

        {¶ 1} Defendant-appellant, Jason Dees, appeals his conviction in the Hamilton

Municipal Court for domestic violence.

        {¶ 2} On September 1, 2015, a complaint was filed in the municipal court charging

Dees with misdemeanor domestic violence in violation of R.C. 2919.25(A). On August 31,

2015, following a bench trial, the municipal court found Dees guilty of domestic violence.

Dees was sentenced to 90 days in jail with 80 days suspended, and ordered to pay $1,376 in
                                                                         Butler CA2015-09-166

fines and court costs.

       {¶ 3} Dees appeals his conviction, raising two assignments of error.

       {¶ 4} Assignment of Error No. 1:

       {¶ 5} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

APPELLANT WHEN IT PROCEEDED TO CONDUCT A TRIAL WHEN THERE WAS NO

VALID COMPLAINT OR OTHER CHARGING INSTRUMENT.

       {¶ 6} Dees argues, and the state concedes, that the municipal court lacked subject-

matter jurisdiction to convict him because the complaint was neither signed nor made under

oath, and was thus invalid under Crim.R. 3.

       {¶ 7} Subject-matter jurisdiction involves a court's power to hear a case. State v.

Mbodji, 129 Ohio St. 3d 325, 2011-Ohio-2880, ¶ 10. As a result, "the issue can never be

waived or forfeited and may be raised at any time." Id. The filing of a valid complaint is a

necessary prerequisite to a municipal court's acquisition of subject-matter jurisdiction. Id. at ¶

12; State v. Elliot, 3d Dist. Seneca No. 13-12-43, 2013-Ohio-2386, ¶ 11.

       {¶ 8} Crim.R. 3 defines what constitutes a valid complaint. Mbodji at ¶ 12. Crim.R. 3

requires a complaint to contain "a written statement of the essential facts constituting the

offense charged," "state the numerical designation of the applicable statute or ordinance,"

and "be made upon oath before any person authorized by law to administer oaths."

       {¶ 9} In the case at bar, the complaint was neither signed by the charging officer nor

made under oath, and was therefore not a valid complaint under Crim.R. 3. State v. Miller,

47 Ohio App. 3d 113 (1st Dist.1988) (municipal court lacked jurisdiction where the complaint

was not signed); State v. Bess, 1st Dist. Hamilton No. C-110700, 2012-Ohio-3333 (municipal

court lacked subject-matter jurisdiction where the charging officer signed the complaint but

failed to execute the jurat section); and State v. Green, 48 Ohio App. 3d 121 (11th Dist.1988)

(the complaint was invalid under Crim.R. 3 where the charging officer signed the complaint
                                               -2-
                                                                     Butler CA2015-09-166

but did not sign the jurat). Consequently, in the absence of a valid charging instrument, the

municipal court lacked subject-matter jurisdiction to convict Dees of domestic violence.

      {¶ 10} Appellant's first assignment of error is accordingly sustained.

      {¶ 11} Assignment of Error No. 2:

      {¶ 12} APPELLANT'S CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE.

      {¶ 13} Given our resolution of the first assignment of error, appellant's second

assignment of error is moot. See App.R. 12(A)(1)(c).

      {¶ 14} The judgment of the municipal court is reversed and Dees is hereby

discharged.

      {¶ 15} Judgment reversed and Dees discharged.


      S. POWELL and RINGLAND, JJ., concur.




                                             -3-